DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-8, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Regarding claims 1-4, 7-8, and 10-11, the claims recites “extract a region which is included in an according to the RAW image format and, which includes a region corresponding to the detected foreground region and which is larger than the region corresponding to the detected foreground region” or an equivalent claim limitation. Here, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itokawa (US 2004/0008773 A1).
a.	Regarding claim 1, Itokawa discloses an image processing apparatus comprising: 
one or more memories storing instructions (Itokawa discloses that “The program codes read from the storage medium are stored in a memory in a feature expansion board or a feature expansion unit connected to the computer. A CPU mounted on the feature expansion board or 
one or more processors executing the instructions to (Itokawa discloses that “The program codes read from the storage medium are stored in a memory in a feature expansion board or a feature expansion unit connected to the computer. A CPU mounted on the feature expansion board or the feature expansion unit performs partly or entirely the actual process in response to the instruction from the program codes. The function of the embodiments is thus performed through the process. Such an arrangement falls within the scope of the present invention” at ¶0175):
convert an image according to a RAW image format into an image according to another image format other than the RAW image format (Itokawa discloses that “The video capturer 109 converts the pickup image into an RGB 24-bit format digital image on a frame by frame” at Fig. 7-109 and ¶0078);
detect a foreground region in the converted second format image according to said another image format (Itokawa discloses that “The object image extractor 114 for the zoom camera 104 extracts an expanded image of the trespasser by comparing an input image from the zoom camera 104 with the preceding background image” at ¶0065);
extract a region which is included in an image according to the RAW image format and, which includes a region corresponding to the detected foreground region and which is larger than the region corresponding to the detected foreground region (Itokawa uses a wide-angle camera which acquires image(s) larger than the Zoom camera “to start image capturing using default settings” at Fig. 7-103 and ¶0077).
b.	Regarding claim 7, Itokawa discloses wherein said another image format is an image format having 3 channel pixel information (Itokawa discloses that “The video capturer 109 
c.	Regarding claim 8, Itokawa discloses wherein said another image format is an image format having RGB 3 channel pixel (Itokawa discloses that “The video capturer 109 converts the pickup image into an RGB 24-bit format digital image on a frame by frame” at Fig. 1-109 and ¶0078). 
d.	Regarding claims 10-11, claims 10-11 are analogous and correspond to claim 1. See rejection of claim 1 for further explanation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Itokawa (US 2004/0008773 A1) in view of Csurka et al. (US 2010/0040285 A1). 
a.	Regarding claim 2, Itokawa discloses all the previous claim limitations. However, Itokawa does not explicitly discloses the limitation specified in claim 2.
Csurka discloses wherein the detected foreground region is represented by a mask image (Csurka discloses a pixel labeling process at Fig. 3-S114, Figs. 4B-4D, Figs. 5B-5D, and ¶0105). 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the process of pixel labeling of Csurka to Itokawa’s object extractor.

c.	Regarding claim 3, Csurka discloses wherein the extracted region is extracted  in units of sets, the set including kinds of pixel making up the image according to the RAW image format (Csurka discloses that “the patches extracted each include a portion of the image and together encompass the entire image (or at least a majority thereof) and may be overlapping. In one embodiment, the patches are extracted on a regular grid, optionally at multiple scales. The patches may be of any suitable size and shape, such as rectangles, circles, or the like. For example, the image is subdivided into rectangles of a first size to form a first set of patches. The image may be subdivided again into rectangles of a second size, smaller or larger than the first size, to generate a second set of patches, which process may be repeated one or more times. In this way, all or most of the pixels of the image are included in more than one patch. For example, at least 20 patches are extracted. In the exemplary embodiment, at least about 100 patches are extracted from the image, such as at least 500. The number of patches can be up to 1000 or 2000” at ¶0072; Csurka discloses that “The image 16 may be segmented into objects (segments) comprising contiguous regions of pixels that have all been labeled with the same class. Segments which are below a threshold size may optionally be ignored/merged into an adjacent segment or other smoothing operations may be performed. Each segment may be spaced from any other segments labeled with the same class by at least one segment labeled with another class (or labeled with an "other" class). In generating segments, the entire image is assigned to one or more classes. In some instances, the entire image may be a segment if all pixels are labeled with the same class. Where an image is segmented into two or more segments, each segment is in contact, at its border(s), with the border(s) of at least one other segment. It is also contemplated that in some cases, one segment may be totally surrounded by another segment” at Fig. 3-S116 and ¶0120).

4 is rejected under 35 U.S.C. 103 as being unpatentable over Itokawa (US 2004/0008773 A1) in view of Srinivasan et al. (US 2007/0258641 A1; hereinafter, “Srin”).
a.	Regarding claim 4, Itokawa discloses all the previous claims.
However, Itokawa does not explicitly discloses the limitation specified in claim 4.
Srin discloses wherein the extracted region is a region specified by extending the region corresponding to the detected foreground region. (Srin discloses that “for each X, the decoder determines whether the "normal" or "denormal" conversion applies. The "normal" conversion applies when (X>>7) is greater than 1, otherwise the "denormal" conversion applies” at Fig. 6-620 and ¶0081).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the process of the comparison of Srin to Itokawa’s wide-angle camera.
The suggestion/motivation would have been to provide “efficient compression and decompression of digital media data. In various described embodiments … for compressing and/or decompressing high dynamic range (HDR) image data” (Srin; ¶0028).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.